Citation Nr: 0817095	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-28 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
(for accrued purposes only).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1956 to January 
1958.  He died in June 2005.  The appellant (also referred to 
as "claimant") is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 letter decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran died in June 2005.  The appellant filed a 
claim of accrued benefits in September 2005.

2.  At the time of the veteran's death, his claim of 
entitlement to service connection for bilateral hearing loss 
was pending.

3.  The competent medical evidence of record at the time of 
the veteran's death showed that the veteran had bilateral 
hearing loss as a result of noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss (for accrued purposes only) have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.1000 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Claim for accrued benefits

At the time of his death, the veteran had a pending claim of 
entitlement to service connection for bilateral hearing loss.  
He claimed his hearing loss was related to noise exposure in 
service.

The veteran's claim terminated with his death.  See Landicho 
v. Brown, 7 Vet.App. 42, 47 (1994).  However, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121.  Thus, while the claim for accrued 
benefits is separate from the claim of service connection 
filed by the veteran prior to his death, the accrued benefits 
claim is derivative of the veteran's claim and the appellant 
takes the veteran's claim as it stood on the date of his 
death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 
1996); Jones v. West, 146 F.3d 1296 (Fed.Cir. 1998).  The 
veteran died in June 2005, and the claim for accrued benefits 
was received in March 2005.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of the veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  Here, the appellant is advancing essentially the 
same claim of service connection for bilateral hearing loss 
osteoarthritis, for accrued benefits purposes, which the 
veteran had pending at the time of his death.

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet.App. 353 (1993).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

To establish service connection for hearing loss disability, 
the veteran is not obliged to show that his hearing loss was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Hearing loss disability is defined by regulation.  For the 
purpose of applying laws administered by the VA, impaired 
hearing will be considered a disability when 

*	the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or 
*	when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

38 C.F.R. § 3.385.

In this case, despite the fact that the veteran had submitted 
a photocopied claim, the RO found in a July 2005 rating 
decision issued after the veteran's death that he had 
bilateral hearing loss as a result of noise exposure in 
service.  The RO thereafter denied the veteran's surviving 
spouse entitlement to service connection for bilateral 
hearing loss for accrued purposes only in a December 2005 
letter because, they stated, the original claim was in 
photocopy form.  

Indeed, the evidence does indicate that the veteran can be 
presumed to have incurred noise exposure in service as a 
carpenter.  The veteran's service records had been included 
in the claims file at the time of his death.

Additionally, the veteran had a bilateral hearing loss that 
met the criteria for hearing loss as a disability and that a 
VA examiner had related to the noise exposure in service.  
The veteran underwent a VA examination on June 6, 2005.  
Audiological testing undertaken at that examination indicated 
hearing loss as a disability.  The examiner determined that 
it was at least as likely as not that the veteran's hearing 
loss disability was related to noise exposure in service.  
While the examination report was not made a part of the 
claims file until after the veteran's death, the examination 
report was completed on the day of the examination, June 6, 
2005, and as it was a VA examination, it is deemed to have 
been in the VA's constructive possession at the time of his 
death.

As the veteran's claim for bilateral hearing loss was pending 
at his death and the evidence of record at the time of his 
death indicates that he had service-connectable bilateral 
hearing loss, the appellant's claim for accrued benefits is 
granted.


ORDER

The claim for service connection for bilateral hearing loss 
(for accrued purposes only) is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


